Shaw C. J.
delivered the opinion of the Court. The only question for the Court, in the present case, is, what the testator intended by the clause in his will, which has been the subject of comment. By the terms of the will, toe legacy of bank stock to the daughters severally, was specific, and would have vested in them immediately. But by the provision in the codicil, the testator directed that the same bank stock should stand in the name of his *48son Theodore, the defendant, until the expiration of the charter of the Hampshire bank, he paying to his sisters all dividends on such stock after the testator’s deóease. This in effect changed the bequest from a direct gift to his daughters, to a gift of the legal interest in the stock to his son, upon trust to pay over to them the income for a certain time, periodically, and then to transfer to them the principal. The question is, what period of time was thus intended. All the material facts alleged in the bill are admitted by the answer ; the defendant admits that he has not transferred the stock, and feeling that he was bound to execute the trust reposed in him by his father, and believing that by the terms of the will, and in order to the execution of the trust, he was bound still to retain the stock in his own name, and on no other ground, he has refused to make the transfer.
We think the evidence offered in the answer, that is, proof by parol evidence, what the testator said and expected in regard to the renewal of the bank charter, is inadmissible. It would be to give an effect to clauses of a will, by parol evidence, different from that which the natural force and construction of the language would warrant, and so would tend to give effect to a parol will, contrary to the plain intent of the statute, requiring a will to be in writing, and when (as the present) it is a will of lands, as well as personalty, to be attested by three witnesses.
We do not think it necessary to consider how far a corporation has an intrinsic capacity to accept an act of the legislature, extending the terms of its duration, and whether, if so extended, it is legally or metaphysically the same or another corporation, or whether the act of renewal is an act creating a corporation, or only one protracting and continuing one already existing. The sole question is, what did the testator understand, and how did he mean to be understood, in the language thus used.
By the law as it then stood, the charter of the Hampshire bank would expire in October 1831. It is obvious too, that the transfer of stock in the City bank, was to depend upon the same event, that is, the expiration of the *49charter of the Hampshire bank, though the charter of the City bank, of which the testator xvas an original stockholder, was to expire at the same time. Had he intended to make it depend upon the contingency of a renewal in fact, as one might be renewed and the other not, it seems highly probable that he would have provided for that contingency. But if he intended that the trust should determine at the time fixed by law for the expiration of the charter, then, as both were to expire at the same time, it was unnecessary to name both.
But the other, and perhaps the most important consideration, is this ; it is manifest from the will and codicil taken together, that it was the intention of the testator, that the daughters should have the stock, after a limited time ; but if he looked not to the time then limited by law for the expiration of the hank charter, but to such time as it might be extended to, by a new legislative act, it would be wholly indefinite. If it were to extend to a period subsequently to be fixed by a new act of the legislature, the same rule of construction would extend it from time to time, as long as the bank might be renewed by any successive acts. Con sidering that, as well from the general scope, as the particular provisions of the will, this was not the intent of the testator, we are of opinion, that the duration of this trust xvas intended to be coextensive with the duration of the bank charter as then fixed and limited by law, and that from and after that time it was the duty of the defendant, under this trust, to transfer the stock to his sisters.